UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8210


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON ALLEN WOODY,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cr-00040-1)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Allen Woody, Appellant Pro Se. John Lanier File, John J.
Frail, Assistant United States Attorneys, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jason Allen Woody appeals the district court’s orders

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006), and his motion for reconsideration of

the denial of his § 3582(c) motion.                We have reviewed the record

and   find   no   abuse    of   the    district     court’s     discretion.     See

United   States    v.     Goines,     357   F.3d   469,   478    (4th   Cir.   2004)

(standard).       Accordingly, we affirm for the reasons stated by

the district court.         United States v. Woody, No. 5:06-cr-00040-1

(S.D.W. Va. Nov. 17, 2009; Dec. 1, 2009).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                            2